Title: From Thomas Jefferson to James Maurice, 16 September 1789
From: Jefferson, Thomas
To: Maurice, James



Sir
Paris Sep. 16. 1789.

Your favor of the 9th. having suspended my answer to that of 7th. till the arrival of the one you were so good as to write on the 11th. I avail myself of the first post to acknolege their receipt and to thank you for your attentions. My baggage has been gone down the river some time to Havre, and notwithstanding the inconvenience of separating from that, I would have determined immediately on going myself by the way of Lorient had the vessel of Capt. Calizt been bound to Virginia instead of Philadelphia. But the journey from Philadelphia to Virginia with my family would be so inconvenient that I prefer running the risk of still finding some direct conveiance to the Chesapeak. If indeed Capt. Calizt would put me into Hampton or Norfolk, which would be a very small matter out of his way (for it is not above 4[0?] leagues from the capes of Delaware) and especially going the [southern] rout, I would decide at once to go with him. If you find him disposed to this, I will beg the favor of you to observe to him that I shall have occasion for three masters births (for himself a[nd] two daughters of 17. and 11. years of age) and births for a man and w[o]man servant, the latter convenient to that of my daughters: and I should wish to be found in provisions &c. about which I am ignorant and not at all difficult. My baggage will be two carriages and the trunks attached to them. A use of the cabbin in common with others, and not exclusive of them which serves only to render me odious to those excluded. Be so good then as to know from him what he will ask for this, and that au dernier mot as there is no time to propose backwards and forwards. If you will be so good as to inform me by post whether he will set me into Hampton, and the price, I will give him a definitive answer immediately, and, if it be to go with him, I will be at Lorient without fail on the 4th. of Octob.—I would  authorize you to agree with him positively at once, but as it is incertain whether he can put me into Hampton, I ought not to miss any certain occasion which might offer in another port before I receive his answer. As vessels are generally in port some days longer than they expect, I imagine this one would not be really ready sooner than the day above-mentioned.—I must beg your pardon for all this trouble and hope you will ascribe it to the necessity of my situation. I am with very great consideration, Sir Your most obedient humble servt,

Th: Jefferson

